Title: To George Washington from Major General William Heath, 3 October 1776
From: Heath, William
To: Washington, George

 

Dear General
Kingsbridge Octr 3d 1776

I have just received by a Letter from Col. Grayson, the Signification of your Excellency’s Pleasure, that the Officers of my Division should get thoroughly acquainted, with the Grounds between this post & Morrissania—This I have been daily inculcating already, & shall now press, in consequence of your Excellency’s Direction.
In my Orders on Yesterday I endeavoured to rouse the Officers & Soldiers to compleat the Works, especially the Former (at this critical moment to exert themselves) and that I was determined to work myself I have the Pleasure to acquaint your Excellency, that it has had a most desirable Effect I have not seen the Officers or Men, so disposed to work as I find them this morning—and several new works are executing—Two Regiments of Genl Saltonstall’s Militia have marched on to the Island; Two will this day take post opposite to Head Quarters Two are near Col. Chester; Two are still on the Sea Coast—I had ordered one of them forward but find them, so small that it cannot be done, unless 4 or 5 Miles of Sea Coast should be left unguarded, & in dangerous places also—I have therefore tho’t it my duty to let them remain, until Your Excellency was informed of the Situation that matters would be in, if both Regiments were removed, & hope that my Conduct in this particular will meet with your Excellency’s Approbation.
I have now all the Commanders of Brigades in my Division (except General Clinton) together, in order to form a proper plan of defence in case we should be attacked.
Capt. Dewit who had the Charge of McCormick, was arrested on Yesterday, & will be brought to Tryall to morrow.
One Justice Palmer of Frog’s Neck—Read an Attorney at Law, living near this place, & one Underhill, have just been brought here, charged with being unfriendly to our Cause & dangerous Persons, As I know Your Excellency is crowded with Business, I shall send them to the Convention of this State. I have the honor to be With great respect Your Excellency’s Most humble Servt

W. Heath

